

Exhibit 10.4

 
FIRST AMENDMENT TO
MASTER INNOVATION AND SUPPLY AGREEMENT




This First Amendment to the Master Innovation and Supply Agreement (“Agreement”)
dated July 13, 2007, between The Hershey Company, a corporation organized and
existing under the law of the State of Delaware, with a principal place of
business at 100 Crystal A Drive, Hershey, PA  17033 (“Hershey”) and Barry
Callebaut AG, a corporation organized and existing under the laws of
Switzerland, with a principal place of business at Westpark Pfingstweidstrasse
60, 8500 Zurich, Switzerland (“Callebaut”) is entered into as of the 14 day of
April, 2011 (the “First Amendment”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Agreement and the Related Agreements (as defined in the Agreement).


1.           The Parties agree to amend the Agreement as follows:


A.      Section 2(B)(3) is replaced with the following:


“3.           Each week during the term of this Agreement Hershey will provide
Callebaut a shipment plan by facility for the Products showing estimated
required shipments of Products on a twelve (12) week rolling basis (the
“Shipment Plan”). Additionally, for Monterrey, Pennsauken and Robinson, Hershey
will further identify the first two weeks of the Shipment Plan into daily
shipments, inclusive of Saturdays, Sundays and non-business days if Hershey
requires shipments on such days.”


B.      Section 2(B)(4) is replaced with the following:


“4.           Except as set forth in the volume and pricing provisions of
Section 2(B)(7) and any obligation that exists under Section 2(B)(2) above, (x)
with respect to the Supply Agreement for Mexico, the Supply Agreement for
Pennsauken and the Supply Agreement for Robinson, Hershey shall be obligated to
purchase from Callebaut only the three day production of liquid paste reflected
in the relevant Shipment Plan for the day after such Shipment Plan was received
and the next two days, (y) with respect to the Supply Agreement for Mexico, the
Supply Agreement for Pennsauken and the Supply Agreement for Robinson with
respect to block paste Hershey shall be obligated to purchase from
Callebaut  only the first  twelve weeks’ production of block paste produced by
Callebaut in reliance on any then-current Shipment Plan, and (z) with respect to
the Global Supply Agreement Hershey shall be obligated to purchase from
Callebaut only the first two-weeks' production reflected in the then-current
Shipment Plan.”


C.      Section 2(E)(1) is replaced with the following:


“1.           Waste, loss and/or overweight allowance for each ingredient and
packaging component used to produce a Product (the “Established Yields”) shall

 
 

--------------------------------------------------------------------------------

 

be as set forth in the open book pricing for each such Product.  Callebaut shall
be responsible for all additional ingredients and packaging components required
as a result of Callebaut’s failure to comply with Established Yields.”


 
D.
The first sentence of Section 2(H)(3) is revised to add the Pennsauken facility
as follows:



“3.           It is recognized that Callebaut’s ability to share conversion cost
productivity for its Robinson, Pennsauken and Monterrey facilities will be
dependent on Callebaut’s ability to fill available capacity with third party
volume.”


E.      The following sentences are hereby added to the end of Section 2(I)(3)
as follows:


“3.           Hershey will source Cocoa Ingredients from Callebaut for its Next
Century Volume  (as defined in the Pennsauken Supply Agreement) as long as
Callebaut meets Hershey product specifications, quality requirements, time
requirements, commercial cost assumptions, capacity and volume requirements and
geographic need. The Cocoa Ingredients will be sourced by Callebaut against
existing Cocoa Ingredient contracts or future Cocoa Ingredient contracts upon
mutual agreement with Hershey.”


 
F.
The third sentence of Section 2(J)(5) is revised to add the Pennsauken facility
as follows:



“5.           The method of disposition of rejected Products sourced under the
Mexico Supply Agreement, the Pennsauken Supply Agreement and the Robinson Supply
Agreement that have not already been packaged by Hershey into finished product
shall be at Callebaut’s discretion.”


G.    In Section 9(B)(1):


The reference to “Section 5A” is replaced with “Section 5;”.


 
H.
The following Exhibits shall be amended and added as of the date hereof.



1.           Exhibit A: Hershey Specifications
2.           Exhibit F: Global Volume Increment Examples
3.           New Exhibit G: Customer Service


2.
Except as set forth herein, all terms and conditions set forth in the Agreement
remain in effect.





[Remainder of page intentionally blank]



 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Amendment as of the date set
forth above.



THE HERSHEY COMPANY
BARRY CALLEBAUT AG
   
Signature:   /s/ Terence L. O’Day
Signature:   /s/ Dave Johnson
Title:           SVP Global Operations
Title:           President Americas
     
Signature:   /s/ Ben De Schryver
 
Title:           VP Sales Americas



 
 
 
 
 
 
 
 
 
 
 
 


 


 





